273 P.3d 334 (2012)
248 Or. App. 479
Robert MA, Plaintiff-Appellant,
v.
GEICO CASUALTY COMPANY, a Maryland corporation, Defendant-Respondent.
100302972; A147490.
Court of Appeals of Oregon.
Argued and Submitted January 6, 2012.
Decided February 29, 2012.
Travis J. Mayor, Portland, argued the cause for appellant. With him on the brief was Michael L. Rosenbaum.
Glenn E. Barger, Portland, argued the cause for respondent. With him on the brief were Westin T. McLean and Smith Freed & Eberhard PC.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
PER CURIAM.
Reversed. Sheptow v. Geico General Ins. Co., 246 Or.App. 18, 265 P.3d 4 (2011).